Citation Nr: 1427350	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to tactical chemical herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for type II diabetes mellitus, claimed as due to exposure to tactical chemical herbicides.  

For the reasons discussed below, the above issue is REMANDED to the agency of original jurisdiction.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

In a VA Form 9 dated in February 2014 and received by VA in March 2014, the Veteran expressly requested to have a live videoconference hearing at the RO before a Veterans Law Judge from the Board.  However, the RO thereafter certified this appeal to the Board in March 2014 without acknowledging the Veteran's hearing request.  Thereafter, in June 2014, the Veteran's representative submitted a motion directly to the Board for a remand of the case to the RO for a videoconference hearing.   

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Given the Veteran's express request for a videoconference hearing at the RO before a Veterans Law Judge from the Board, a remand of the present appeal is necessary to afford him the requested Board hearing.

Accordingly, the case is REMANDED to the RO as agency of original jurisdiction for the following action:

The RO should schedule the Veteran for his requested videoconference hearing at the RO before a Veterans Law Judge from the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the videoconference hearing has been held, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument with respect to the remanded matter during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

